Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 has been received and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“determination means disposed on the supporting surface to determine whether the supporting surface and the workpiece are in contact with each other”  in claims 4 and 8, lines 3-4 corresponding to the structural element 5 which is a sensor that determines whether or not the supporting surface and the workpiece are in contact with each other, as described in paragraph 0026 of the specification;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (JP 2012106304).
Regarding claim 1, Kojima discloses: a workpiece supporting device (Figures 1-9 element 1) for supporting a plate-shaped workpiece (element W), comprising: 
a jig (element 2) having a curved supporting surface (elements 13/14/14a/16/16a/16b) for supporting the workpiece (see annotated figures below); 
a first contact member (element 4/43/41 and Detail A) disposed in the jig, and coming into contact with one end portion which is an end portion (element E/Detail B) in one direction of the workpiece placed on the supporting surface (see annotated figure below); and 
a second contact member (element 4/43/41 and Detail C) disposed in the jig to face the first contact member across the supporting surface (see annotated figure below), and coming into contact with the other end portion (element E/Detail D) in the one direction of the workpiece placed on the supporting surface (see annotated figure below), 
wherein at least one of the first contact member and the second contact member moves toward the other so that a load in a tangential direction of the supporting surface is input to the workpiece placed on the supporting surface (see annotated figure below the arrows of the blocks by element E moving toward each other and see also paragraph 0095-0097).

    PNG
    media_image1.png
    513
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    669
    602
    media_image2.png
    Greyscale

Regarding claim 2, Kojima discloses: the workpiece supporting device according to Claim 1, further comprising: 
a third contact member (element 4/43/41 and Detail E) disposed in the jig, and coming into contact with one end portion (element E/Detail F) which is an end portion in an intersecting direction (X-X axis) intersecting the one direction of the workpiece placed on the supporting surface (see annotated figure below); and 
a fourth contact member (element 4/43/41 and Detail G) disposed in the jig to face the third contact member across the supporting surface (see annotate figure below), and coming into contact with the other end portion (element E/Detail H) in the intersecting direction of the workpiece placed on the supporting surface (see annotated figure below), 
wherein at least one of the third contact member and the fourth contact member moves toward the other so that the load in the tangential direction of the supporting surface which is the intersecting direction is input to the workpiece placed on the supporting surface (see annotated figure below the arrows of the blocks moving toward each other and see also paragraph 0095-0097).

    PNG
    media_image3.png
    714
    978
    media_image3.png
    Greyscale

Regarding claim 5, Kojima discloses: a workpiece supporting method (Figures 1-9 and see paragraphs 0029) for supporting a plate-shaped workpiece (element W) by using a supporting device (element 1) including a jig (element 2) having a curved supporting surface (elements 13/14/14a/16/16a/16b) for supporting the workpiece (see annotated figures below), a first contact member (element 4/43/41 and Detail A) disposed in the jig, and coming into contact with one end portion which is an end portion (element E/Detail B) in one direction of the workpiece placed on the supporting surface (see annotated figure below), and a second contact member (element 4/43/41 and Detail C) disposed in the jig to face the first contact member across the supporting surface (see annotated figure below), and coming into contact with the other end portion  (element E/Detail D) in the one direction of the workpiece placed on the supporting surface, the method comprising: 
a placement step (see paragraphs 0029/0066) of placing the workpiece on the supporting surface; 
a first contact step (see paragraphs 0091-0094) of bringing the one end portion of the workpiece and the first contact member into contact with each other; 
a second contact step (see paragraphs 0091-0094) of bringing the other end portion of the workpiece and the second contact member into contact with each other; and 
a first moving step (see paragraph 0094) of moving at least one of the first contact member and the second contact member toward the other so that a load in a tangential direction (see paragraph 0094, ll. 3-4 where the prior art states that a preload is applied in the direction of the tangent of the thin workpiece (element W)) of the supporting surface is input to the workpiece placed on the supporting surface.

    PNG
    media_image1.png
    513
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    669
    602
    media_image2.png
    Greyscale


Regarding claim 6, Kojima discloses: the workpiece supporting method according to Claim 5, wherein the supporting device includes 
a third contact member (element 4/43/41 and Detail E) disposed in the jig, and coming into contact with one end portion (element E/Detail F) which is an end portion in an intersecting direction (X-X axis) intersecting the one direction of the workpiece placed on the supporting surface (see annotated figure below), and 
a fourth contact member (element 4/43/41 and Detail G) disposed in the jig to face the third contact member across the supporting surface (see annotate figure below), and coming into contact with the other end portion (element E/Detail H) in the intersecting direction of the workpiece placed on the supporting surface (see annotated figure below), and 
wherein the workpiece supporting method further comprises a second moving step (see paragraph 0094) of moving at least one of the third contact member and the fourth contact member toward the other so that the load in the tangential direction (see paragraph 0094, ll. 3-4 where the prior art states that a preload is applied in the direction of the tangent of the thin workpiece (element W)) of the supporting surface is input to the workpiece placed on the supporting surface.

    PNG
    media_image3.png
    714
    978
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2012106304) in view of Hirayama (JP 2002233923).
Regarding claim 4, Kojima discloses all the elements as claimed in claim 1, but appears to be silent wherein the workpiece supporting device further comprising: determination means disposed on the supporting surface to determine whether the supporting surface and the workpiece are in contact with each other.
Hirayama teaches it was known in the art to have a workpiece supporting device (Figures 1-3 element S) for supporting a plate-shaped workpiece (element W) comprising a jig (element 10) having a supporting surface (element 12) for supporting the workpiece, and further comprising: determination means (elements 40/52) to determine whether the supporting surface and the workpiece are in contact with each other (see paragraphs 0038/0039).
It would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima with the teachings of Hirayama to provide wherein the workpiece supporting device further comprising: determination means disposed on the supporting surface to determine whether the supporting surface and the workpiece are in contact with each other. Doing so provides a determination means in order to provide a control detection of the workpiece and support device which provides accurate readings and prevents the workpiece from being over clamped during operations, thus preventing the workpiece or supporting device from being damaged during operations.  
However, Kojima modified appears to be silent wherein the determination means is disposed on the supporting surface.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kojima to provide wherein the determination means is disposed on the supporting surface, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the determination means disposed on the supporting surface in order to avoid any obstruction between the workpiece and the supporting device, thus providing accurate/direct readings to determine contact between both components and prevent the workpiece or supporting device from being damaged during operations. (See MPEP 2144.04 (VI)(C))
Regarding claim 8, Kojima discloses all the elements as claimed in claim 5, but appears to be silent wherein the workpiece supporting method further comprising; a step of determining whether or not the supporting surface and the workpiece are in contact with each other by using determination means disposed on the supporting surface.
Hirayama teaches it was known in the art to have a workpiece supporting device (Figures 1-3 element S) for supporting a plate-shaped workpiece (element W) comprising a jig (element 10) having a supporting surface (element 12) for supporting the workpiece, and further comprising; a step (see figure 3 element S5) of determining whether or not the supporting surface and the workpiece are in contact with each other (see paragraphs 0038/0039) by using determination means (elements 40/52).
It would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima with the teachings of Hirayama to provide wherein the workpiece supporting method further comprising; a step of determining whether or not the supporting surface and the workpiece are in contact with each other by using determination means. Doing so provides a determination means in order to provide a control detection of the workpiece and support device which provides accurate readings and prevents the workpiece from being over clamped during operations, thus preventing the workpiece or supporting device from being damaged during operations.  
However, Kojima modified appears to be silent wherein the determination means is disposed on the supporting surface.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kojima to provide wherein the determination means is disposed on the supporting surface, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the determination means disposed on the supporting surface in order to avoid any obstruction between the workpiece and the supporting device, thus providing accurate/direct readings to determine contact between both components and prevent the workpiece or supporting device from being damaged during operations. (See MPEP 2144.04 (VI)(C))

Allowable Subject Matter
Claims 3 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 7 there is no prior art alone in combination with other recited limitations related to the a workpiece supporting device and a workpiece supporting, specifically wherein at least one of the first clamp portion and the second clamp portion moves in a direction away from the other so that a load in a tangential direction of the supporting surface is input to the workpiece placed on the supporting surface (claim 3) and a moving step of moving at least one of the first clamp portion and the second clamp portion in a direction away from each other so that a tensile load in a tangential direction of the supporting surface is input to the workpiece placed on the supporting surface (claim 7).
The teaching of Kojima teaches it was known in the art to have a workpiece supporting device (Figures 1-9 element 1) for supporting a plate-shaped workpiece (element W), comprising: a jig (element 2) having a curved supporting surface (elements 13/14/14a/16/16a/16b), a first clamp portion (element 4/43/41 and Detail A), and a second clamp portion (element 4/43/41 and Detail C) disposed in the jig to face the first contact member across the supporting surface. However, Kojima’s clamp portions moves toward each other in order to provide a load in a tangential direction of the supporting surface is input to the workpiece placed on the supporting surface (see paragraphs 0094/0096), but do not provide a moving step or move in a direction away from the other so that a load in a tangential direction of the supporting surface is input to the workpiece placed on the supporting surface.
The teaching of Feldman (US Patent no. 4,724,222) teaches it was known in the art to have a workpiece supporting device (Figures 1-3 element 10) for supporting a plate-shaped workpiece (element 20), comprising: a jig (elements 12/18) having a curved supporting surface (see col. 3, ll. 36-58), a first clamp portion (element 14), and a second clamp portion (element 16) disposed in the jig to face the first contact member across the supporting surface. However, Feldman’s clamp portions are retractable (See col. 4, ll. 27-36), but do not provide a moving step or move in a direction away from the other so that a load in a tangential direction of the supporting surface is input to the workpiece placed on the supporting surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/25/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723